Title: To James Madison from Louis-Marie Turreau (Abstract), 17 May 1805
From: Turreau, Louis-Marie
To: Madison, James


17 May 1805, Washington. Encloses a copy of Napoleon’s decree naming former Brig. Gen. André-Thomas Perreimond vicecommissary of commercial relations at Philadelphia. Asks JM to present it to the president so that he may issue an exequatur listing Perreimond as vice-commissary for the state of Pennsylvania in accord with the emperor’s wishes, since the decree listed only Philadelphia as Perreimond’s port of residence. Asks JM to return his letter with the exequatur.
